Schuman, C. J. This claim arises out of the same set of facts as those set forth in consolidated cases Nos. 4393 and 4394, wherein William Winston and Patrick Clancy are claimants. A detailed statement of facts surrounding the occurrence, medical testimony, and resulting disability of the claimant will not be necessary for a decision. The maximum tort liability of respondent in this case is $2,500.00. It is admitted claimant has received the sum of $6,300.00 from persons deemed jointly responsible for his injuries. This amount, under the authority of the State of Illinois, would have to be deducted from any sum. allowed by this Court, and hence no damages could be awarded. A collection of authorities on this point is found in Aldridge vs. Norris, 337 Ill. App. 369, the rule being that when suit is brought against one joint wrongdoer, the amount paid by another joint wrongdoer is to be credited on any liability, which may be found to exist against the one sued. For this reason, the claim will be denied. Supplemental Opinion